Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.

Status of claims
The amendment filed on 06/23/2022 is acknowledged. Claims 2, 5, and 16 have previously been canceled and claim 19 has been withdrawn. Claims 1, 3, 4, 6-15, 17, and 18 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s arguments filed on 06/23/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The 35 U.S.C. 103(a) rejection of claims 1, 3, 4, 6-15, 17, and 18 over Bonda et al. (US 2015/0093343 A1) is withdrawn by the examiner from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

New ground of rejections maintained
Upon reconsideration the examiner is applying the new ground of rejection. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6-15, 17, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bonda et al. (US 2015/0093343 A1) in view of Ranade et al. (US 2011/0067720 A1) and Inaba (US 2013/0287824 A1).
Bonda et al. disclose a sunscreen emulsion having oil phase in continuous water phase (abstract) and exemplified in example 1 a composition comprising 
oil phase (the claimed a) comprising 
37% by weight of sunscreens (1-7) including Benzophenone-3 (the claimed b in the instant claims 1, 3, and 4);
0.4% by weight of glyceryl oleate (also known as glyceryl monooleate, the claimed d in the instant claims 1 and 7-9);
3% by weight of Silderm acrylate (C4 alkyl acrylate/dimethicone copolymer); 
styrene/acrylates copolymer powder (the claimed efficiency booster in the instant claim 17 and the claimed insoluble particles in the instant claim 18); and
water phase comprising 0.3% by weight of carbomer (the claimed c in the instant claims 1 and 6).
The weight ratio between the acrylates/dimethicone copolymer and carbomer in example 1 is calculated to be 10:1.
Bonda et al. do not teach the same alkyl group in the Silderm acrylate in example 1 as the claimed e (C4 vs the claimed C6-30).
This deficiency is cured by the rationale that chemical compounds having “very close” structural similarities and similar utilities, without more a prima facie case may be made, or, alternatively, by Bonda et al.’s teaching of acrylates/dimethicone copolymer (Silderm acrylate) as one of the suitable oil phase water resistant film former (paragraph 41), Ranade et al.’s teachings hydrophobic (oil-phase) film-forming polymers including KP-545 (cyclopentasiloxane (and) acrylates/dimethicone copolymer) (paragraph 59) (the claimed e in the instant claims 1 and 10-15), and Inaba’s teachings of water-resistant acrylic-silicone film-forming type graft copolymer (alkyl acrylate/dimethicone) such as KP-545 (paragraph 37 and 38).
It would have been prime facie obvious at the time of the invention to a person of ordinary skill in the art to replace the C4 alkyl with C6-30 alkyl in the Silderm acrylate taught by Bonda et al. According to MPEP 2144.09 II.:
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also in re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
Or, alternatively, it would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Bonda et al., Ranade et al., and Inaba to replace Silderm acrylate in example 1 taught by Bonda et al. with KP 545. Both Silderm acrylate and KP 545 being water-resistant oil phase film-forming copolymers was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing Silderm acrylate in example 1 taught by Bonda et al. with KP 545 flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.

Bonda et al. do not teach the same weight ratio between acrylates/dimethicone copolymer and carbomer in example 1.
This deficiency is cured by Bonda et al.’s teaching of the composition comprising about 0.3 to about 0.4% by weight of carbomer (claim 24) and from about 1 to about 3% by weight of acrylates/dimethicone copolymer (claim 42). The weight ratio is calculated to be 10-2.5:1 (3%/0.3%=10 and 1%/0.4%=2.5).
	It is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. A person of ordinary skill in the art at the time of invention would readily envisage a composition comprising 0.4% by weight of carbomer and 1% by weight of acrylates/dimethicone copolymer.

Response to Applicants’ arguments:
Applicant’s arguments, filed on 06/23/2022, have been fully considered but they are moot in view of new ground of rejections. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612